Per Curiam.
— The plaintiff, respondent here, brought his action against the three defendants, F. E. Valentine, George M. Shreeder, and E. C. Goodale, for a balance due of $355.90 with interest, for services rendered and material furnished as a machinist in working upon a certain model at the special instance and request of defendants. The defendant Valentine did not appear, and default was entered against him. The defendants Shreeder and Goodale appearing, denied all the material allegations alleged in the complaint. Trial was had to the court, and the court found that the material had been furnished and the work performed at the special instance and request of all of the defendants, and judgment was entered in accordance with said finding. Defendant Shreeder appeals.
There is no question of law raised in this case. We have examined the testimony, and think that the finding of the court was amply sustained by the testimony. The judgment is affirmed.